Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	Claims 1-2, 4-5, 7-8 and 10-11 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 2/19/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments "user cluster indication information and second sub-frequency resource indication information, wherein the user cluster indication information indicates a user cluster, the user cluster comprises multiple user equipment and the second sub-frequency resource indication information indicates a second sub-frequency resource used when each of the user equipment in the user cluster sends the uplink physical signal in the special timeslot" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior art Lin at [0038]; Fig.2 shows and discloses a base station determining special sub-frame configuration. Fig.2; [0040] shows and discloses of determining length of the field based on the downlink radio resource usage. Fig.2 shows SSF config # 4 use 12 OFDM symbol for the field DwPTS wherein SSF config # 5 use 3 OFDM symbol for the field DwPTS. [0030] discloses DwPTS is used foe downlink data transmission. [0030] also discloses UpPTS in the SSF used for uplink signal transmission from UE. Lin at [0037]; [0044] discloses a special sub-frame configuration code (or index) (e.g.,  0, 1, 2, 3, .  . . 9), along with the number of OFDM symbols for the DwPTS, GP and UpPTS fields are identified
	P
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
  	Claims 4, 7 and 10 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478